DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 3/1/22 is acknowledged.  The traversal is on the ground(s) that Species I and II are not patentably distinct because either embodiment can comprise flocking/bristles on the first applicator member.  This is not found persuasive, because Species I and II require different shaped cross-sections. Species II requires a C-shaped cross sectional shape of the first applicator member and Species I requires a V-shaped cross sectional shape. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-16 and 20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/1/22.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/12/20 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Claim Objections
Claim(s) 1 and 9 is/are objected to because of the following informalities:  
Claim 1: last lines replace “releasable” with ---releasably---.
Claim 9: line 2, replace “and annular” with ---an annular---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6: recites “two lumens”; however, claim 1 already recites “one or more lumens” and “the lumen” making it unclear how many total lumens are being claimed because “two lumens” does not clearly refer back to any of the “lumens” set forth in claim 1. Clarification or correction is requested.  	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-12, and 17-19, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouix (US 20090276973).
Claim 1: Bouix discloses an applicator assembly (see Fig 4) for applying a substance to a keratinous surface [0009] comprising: a container (60) for holding the substance [0009 & 0043], an applicator (see Fig 4) comprising a stem (52) and an applicator head (3) arranged along a longitudinal axis, the applicator head comprising a shank (10); a first applicator member (1, see Fig 1A) comprising one or more lumens (12 & 22) [0037], a second applicator member (2, Fig 2) comprising a plurality of bristles (42 & 44) supported by and extending radially from a core (30) and the core is connected with and extends from the shank (see Fig 3B) in the distal direction and the core extends through the lumens (12 & 22) to connect the first applicator member with the shank and the second applicator member (see Fig 3B). A reservoir portion (22, see Fig 3C) is formed between the first applicator member and the second applicator member and a portion of the plurality of bristles extend into the reservoir portion (see Fig 3C) and a portion of the substance is capable of being releasably held in the reservoir and on the bristles (see Figs 1-3). 
Claim 2: the first applicator member can be made of rubber and various polymers [0034] and according to applicant’s own disclosure these are materials that applicant’s first applicator can be made from (see [0061] of applicant’s disclosure) so the first applicator member is “elastically deformable” in as much as applicant’s is since these are the same materials disclosed by applicant and so they would have the same material properties. 
Claim 3: the container further comprises a wiper [0043] for removing excess cosmetic substance from the applicator (3) when the applicator is removed from the container [0043] so this wiper would also surround the stem when the applicator is in an inserted configuration and contact an outer surface of the applicator head when the applicator is drawn from the container into a deployed configuration when the applicator is moved from the inserted to the deployed configuration and at least a portion of the cosmetic substance would remain on the applicator and in the reservoir portion of the applicator. 
Claim 4: the first applicator member can be made of rubber and various polymers [0034] and according to applicant’s own disclosure these are materials that applicant’s first applicator can be made from (see [0061] of applicant’s disclosure) so the first applicator member is “can move toward the second applicator member when contacting the wiper” in as much as applicant’s is since these are the same materials disclosed by applicant and so they would have the same material properties.
Claim 5: the core (30) is made of two twisted wires and the bristles are captured between the twisted wires (see Figs 1-3). 
Claim 6: the first applicator member comprises two lumens (see annotations) with a first lumen proximal to the reservoir and a second lumen distal to the reservoir and the core (30) extends from the stem and passes through the first and second lumens (see annotations).

    PNG
    media_image1.png
    368
    682
    media_image1.png
    Greyscale

Claim 7: the shank comprises a locking member connected with the core and formed by the free end of the core and this locking member is inserted into the first lumen (see annotations). 

    PNG
    media_image2.png
    151
    537
    media_image2.png
    Greyscale

Claim 11: the first applicator member comprises a convex outer surface (see Fig 3C) and a concave inner surface (see Fig 3C) with the concave inner surface forming the walls of the reservoir (see Figs 1-5). 
Claim 12: the first applicator member has a C-shaped cross-section (see Fig 3C).
Claim 17: Bouix discloses an applicator head (3) for applying a substance to a keratinous surface [0009] comprising: a shank (10); a molded [0033] first applicator member (1, see Fig 1A) with a proximal end connected with the shank, the first applicator member comprising one or more lumens (12 & 22) [0037], a second twisted wire (30) brush applicator member (2, Fig 2) comprising a plurality of bristles (42 & 44) supported by and extending radially from a core (30) and the proximal end of the core of the twisted wire brush is connected with and extends from the shank (see Fig 3B) in the distal direction and the core extends through the lumens (12 & 22) to connect the first applicator member with the shank and the second applicator member (see Fig 3B). A reservoir portion (22, see Fig 3C) is formed between the first applicator member and the second applicator member and a portion of the plurality of bristles extend into the reservoir portion (see Fig 3C) and a portion of the substance is capable of being releasably held in the reservoir and on the bristles (see Figs 1-3). The first applicator member comprises a convex outer surface (see Fig 3C) and a concave inner surface (see Fig 3C) with the concave inner surface forming the walls of the reservoir (see Figs 1-5). One of the holes/lumens is at a distal end of the applicator member (see annotations) and a distal end of the twisted wire core engages with both of the holes (see annotations). 
Claim 18: the molded applicator member (1) comprises a substantially longitudinally straight portion extending distilling from the shank (10) and a curving hood at the distal end (see Fig 1 & 3B) and the curving hood crosses the longitudinal axis of the applicator (see Fig 3B). 
Claim 19: the concavity (22) extends radially around a portion of the wire brush more than 30% and less than 80% of the circumference of the twisted wire brush (see Fig 3B). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouix (US 20090276973) in view of Jacob (US 20170347784). 
Claims 8 and 10: Bouix discloses a distal end of the core extending through the second lumen and discloses the invention essentially as claimed except for a snap-fastening means on the first lumen and the second lumen to secure the first applicator member to the second applicator member. 
Jacob, however, teaches a two piece mascara applicator (see Fig 8) wherein the two pieces are connected by extensions of their cores (15c+14k & 15b+14d) and further teaches that connecting two cores together can be achieved by snap-fitting, friction-fitting, or adhesives [0020] and a snap or friction fit is an interference fit. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the two piece mascara applicator of Bouix by providing the two ends of the connecting cores of each applicator with a friction/snap fitting in view of Jacob since Jacob teaches this to be a known method of securing a two part mascara applicator together. 
Claim 9: Modified Bouix discloses the invention essentially as claimed except for the snap fastening of the two core pieces of the two piece mascara applicator including an annular protrusion and an annular groove forming the snap fit arrangement. Bouix does however teaches that an annular protrusion (see annotations) that mates with a corresponding annular groove is a known snap-fitting arrangement for attaching pieces together (see annotations), specifically the shank to the stem (see Figs 1-4). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Bouix by providing the snap/friction fitting means as a mating annular groove and protrusion in view of Bouix since Bouix discloses this to be a known snap-fitting arrangement for attaching pieces of applicators together and since the proposed modification of claim 8 is to attach the stems together with a snap/friction fit and this is simply providing the annular snap-fitting arrangement that Bouix discloses for the stem and applicator head on the cores of the applicator head to attach those pieces together, as well. 

    PNG
    media_image3.png
    342
    682
    media_image3.png
    Greyscale
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772